Appeal by defendant, as limited by his brief, from a sentence of the County Court, Rockland County, imposed March 6, 1974, upon his conviction of criminally selling a dangerous drug in the third degree, upon a guilty plea. The sentence imposed was an indeterminate term of not more than eight years. Sentence modified, as a matter of discretion in the interest of justice, to an indeterminate term of not more than three years. As so modified, sentence affirmed. In our opinion the sentence imposed was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuseello, Latham and Shapiro, JJ’., concur.